VANDE WALLE, Chief Justice,
dissenting.
[¶ 30] I respectfully dissent. Under the unusual circumstances of this case I would not apply the law-of-the-case doctrine. In Carlson v. Workforce Safety & Ins., 2009 ND 87, 765 N.W.2d 691 (“Carlson I ”), we concluded in a lengthy opinion examining the North Dakota Rules of Professional Conduct and the North Dakota Admission to Practice Rules that the request for reconsideration of WSI’s decision that Carlson was an employee rather than an independent contractor by the out-of-state lawyers for GMR Transportation Company was void:
When our rules for the unauthorized practice of law and for pro hac vice admission are construed together in the context of proceedings before WSI and the requirement that a corporation may not be represented by a non-attorney agent in a legal proceeding, we conclude GMR’s nonresident attorneys’ activities in making a request for reconsideration, filing a legal brief, and being designated as counsel in the WSI proceeding were not protected by the safe harbor provisions of N.D.R. Prof. Conduct 5.5(b). GMR’s nonresident attorneys were required to file a motion for pro hac vice admission under Admission to Practice R. 3(A) within 45 days of their appearance in this agency proceeding. Because GMR’s nonresident attorneys failed to timely comply with the requirements for pro hac vice admission, we conclude GMR’s request for reconsideration by its non-attorney agents was void. See Wetzel [v. Schlenvogt], 2005 ND 190, ¶¶ 12-13, 705 N.W.2d 836; Strong [v. Gilster Mary Lee Corp.], 23 S.W.3d [234,] at 241-42 [(Mo.Ct.App.2000) ].
Id. at ¶ 34.
[¶ 31] The result of that opinion was to invalidate the decision of WSI that Carlson was an independent contractor rather than an employee. WSI’s decision was made after an evidentiary hearing on the merits which GMR’s out-of-state lawyers requested. Our decision in Carlson I was essentially one of first impression in this State. It involved a discussion of the practice of law in this setting, including representation of a corporation by a non-lawyer agent, the timeliness of the out-of-state lawyers’ application for pro hac vice admission, the application of the professional conduct rules and admission to practice rules as well as the procedural rules of practice before WSI, including when a hearing officer had been appointed. The 2011 Legislative Assembly subsequently amended N.D.C.C. § 65-04-32(2) to provide that the employer is not required to file a request for reconsideration from a WSI decision based on an informal review “through an attorney” thereby negating a portion of our opinion as precedent. 2011 N.D. Sess. Laws ch. 507 § 3.
[¶ 32] Although in Carlson I we remanded for further proceedings for calculation of Carlson’s average weekly wage, we also observed that while WSI claimed on appeal it could review Carlson’s status on its own motion under N.D.C.C. § 65-05-04, WSI had not purported to act under its continuing jurisdiction “and any discussion of WSI’s authority under its continu*770ing jurisdiction would be advisory.” Carlson I, at If 35.
[¶ 33] The continuing jurisdiction of WSI is set forth in N.D.C.C. § 65-05-04:
If the original claim for compensation has been made within the time specified in section 65-05-01, the organization at any time, on its own motion or on application, may review the award, and in accordance with the facts found on such review, may end, diminish, or increase the compensation previously awarded, or, if compensation has been refused or discontinued, may award compensation. There is no appeal from an organization decision not to reopen a claim after the organization’s order on the claim has become final.
[¶ 34] The statute contains no limitations on that continuing jurisdiction but we have engrafted a limitation through the application of the doctrine of administrative res judicata to WSI decisions entered after a formal adjudicative hearing. Cridland v. N.D. Workers Comp. Bur., 1997 ND 223, 571 N.W.2d 351. Although I believe the application of the law-of-the-case doctrine may also be justified in certain instances, in light of the plain wording of N.D.C.C. § 65-05-04, we should, as we stated in Cridland, apply the doctrine “more circumspectly.” Cridland, at ¶ 18. Here, in light of the circumstances in Carlson I involving questions of essentially first impression in this State, I would not apply the law-of-the-case doctrine.
[¶ 35] Because I believe WSI correctly concluded Carlson was an independent contractor, I would affirm the judgment affirming the decision of WSI denying Carlson’s claim for workers’ compensation benefits.
' [¶ 36] Gerald W. Vande Walle, C.J.